EXHIBIT 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is entered into as of this
17th day of May, 2005 (hereinafter “Execution Date”) by and between Stewart
Craig (hereinafter “Employee”), and Xcyte Therapies, Inc., its affiliates,
successors and assigns (hereinafter the “Company”). Employee and the Company are
sometimes collectively referred to as the “Parties.”

 

1. Employee’s employment with the Company terminates effective May 17, 2005
(hereinafter “Termination Date”). The parties have agreed to avoid and resolve
any alleged existing or potential disagreements between them arising out of or
connected with Employee’s employment with the Company. The Company expressly
disclaims any wrongdoing or any liability to Employee.

 

2. The Company agrees to provide Employee the following severance benefits,
after the expiration of the seven-day revocation period described in Paragraph 9
below upon which the Agreement becomes effective (hereinafter “Effective Date”),
provided Employee has not revoked this Agreement as described in that Paragraph:

 

(a) A lump sum payment in the gross amount of $131,984 which equals six (6)
months salary as of the Termination Date. Standard employee withholding taxes
and any amounts owed by Employee to the Company will be deducted from this lump
sum payment, in accordance with the Company’s regular payroll practices.
Employee agrees that said payment will be mailed to Employee’s home on the next
regular payroll date that is at least five (5) calendar days after the Effective
Date;

 

(b) Upon Employee’s timely election of COBRA continuation coverage under the
Company’s health plan, the Company will pay one hundred percent (100%) of the
COBRA premium for coverage through November 30, 2005;

 

(c) If applicable, the Company will continue to administer Employee’s personal
account within the Company’s existing 401(k) Plan, provided you meet the minimum
balance requirement;

 

(d) Payment for any vacation time accrued above the current 120 hour vacation
accrual payout limit (but below the 180 hour maximum), if applicable; and

 

(e) Vesting of Employee’s option(s) to purchase shares of Common Stock granted
to Employee under the Company’s Amended and Restated 1996 Stock Option Plan
and/or 2003 Stock Plan shall include, effective as of the termination date,
options which would have become vested and exercisable under the original terms
of the Employee’s Stock Option Agreement(s) through November 17, 2005 (resulting
in a total of 99,418 vested option shares). In accordance with the terms of the
Stock Option Agreement, the vested options will be exercisable until August 17,
2005 (3 months following the Termination Date). Employee acknowledges and agrees
that Employee has no other right, title or interest in or any Common Stock,
stock options or any other capital stock of the Company as of the Termination
Date, except as provided for in this Agreement.

 

Employee specifically acknowledges and agrees that this consideration exceeds
the amount Employee would otherwise be entitled to receive upon termination of
Employee’s employment, and that this lump sum payment and other benefits are in
exchange for entering into this Agreement. Employee agrees that Employee will
not at any time seek consideration from the Company other than what is set forth
in this Agreement. Employee specifically acknowledges and agrees that the
Company has made no representations to Employee regarding the tax consequences
of any amounts received by Employee or for Employee’s benefit pursuant to this
Agreement.

 

3. Employee represents that Employee has not filed, and will not file, any
complaints, lawsuits, administrative complaints or charges arising from or
relating to Employee’s recruitment by, employment with, or termination from, the
Company. Notwithstanding any provision of law which provides that a general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing a release, Employee agrees to
release the Company, its Board of Directors, officers, employees, agents and
assigns, from any and all claims, charges, complaints, causes of action or
demands of whatever kind or nature that Employee

 

4



--------------------------------------------------------------------------------

now has or has ever had against the Company, whether known or unknown, arising
from or relating to Employee’s recruitment by, employment with or discharge from
the Company, including but not limited to: wrongful or tortious termination,
specifically including actual or constructive termination in violation of public
policy; implied or express employment contracts and/or estoppel; discrimination
and/or retaliation under any federal, state or local statute or regulation,
specifically including any claims Employee may have under the Fair Labor
Standards Act, Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964 as amended, and the Family and Medical Leave Act; the
Washington Minimum Wage Act and the Washington Law Against Discrimination; any
and all claims brought under any applicable federal, state or local employment
discrimination or other statutes; any claims brought under any federal or state
statute or regulation for non-payment of wages, USERRA (Military Leave) or other
compensation (including expense reimbursements and/or bonuses due after the
Termination Date), including stock and stock options; and libel, slander, fraud,
misrepresentation or breach of contract other than the breach of this Agreement.
This release specifically excludes claims, charges, complaints, causes of action
or demands of whatever kind or nature that post-date the Termination Date or the
Effective Date, whichever is later, and that are based on factual allegations
that do not arise from or relate to Employee’s present employment with or
discharge from the Company.

 

4. Employee acknowledges and affirms that Employee has previously executed a
Proprietary Information and Inventions Agreement and that the terms and
conditions of said agreement that survive the employment relationship are not
affected by this Separation Agreement and Release. Employee represents that
Employee has returned all property belonging to the Company. Employee will
direct all employment verification inquiries to the Director of Human Resources.
In response to inquiries regarding Employee’s employment with the Company, the
Company, by and through its speaking agent(s) agrees to provide only the
following information: Employee’s date of hire, the date Employee’s employment
ended and rates of pay.

 

5. Employee warrants that no promise or inducement has been offered for this
Agreement other than as set forth herein and that this Agreement is executed
without reliance upon any other promises or representations, oral or written.
Any modification of this Agreement must be made in writing and be signed by
Employee and the Company. This Agreement supersedes all prior understandings
between the Parties and represents the entire Agreement between the Parties with
respect to all matters involving Employee’s employment with or termination from
the Company.

 

6. If any provision of this Agreement or compliance by Employee or the Company
with any provision of this Agreement constitutes a violation of any law, or is
or becomes unenforceable or void, then such provision, to the extent only that
it is in violation of law, unenforceable or void, will be deemed modified to the
extent necessary so that it is no longer in violation of law, unenforceable or
void, and such provision will be enforced to the fullest extent permitted by
law. If such modification is not possible, said provision, to the extent that it
is in violation of law, unenforceable or void, will be deemed severable from the
remaining provisions of this Agreement, which provisions will remain binding on
both Employee and the Company. This Agreement is governed by the laws of the
State of Washington.

 

7. The King County Superior Court, Seattle, Washington shall have exclusive
jurisdiction of any lawsuit arising from or relating to Employee’s employment
with, or termination from, the Company, or arising from or relating to this
Agreement. Employee consents to such venue and personal jurisdiction. The
prevailing party in any such lawsuit will be entitled to an award of attorneys’
fees and reasonable litigation costs. Employee agrees that Employee will
indemnify and hold the Company harmless from any breach of this Agreement by
Employee. Employee further agrees that if Employee challenges this Agreement or
files any claims against the Company arising from or relating to Employee’s
employment with, or termination from, the Company, excluding any claim
challenging the validity of Employee’s waiver of rights under the Age
Discrimination in Employment Act, Employee will return all monies and benefits
received by Employee from the Company pursuant to this Agreement. In the event
Employee challenges the validity of Employee’s waiver of rights under the Age
Discrimination in Employment Act, Employee agrees that the Company may recover
money and benefits paid under this Agreement if Employee’s challenge and
subsequent Age Discrimination in Employment Act claim are successful and
Employee obtains a monetary award.

 

8. Employee specifically agrees and acknowledges: (A) that Employee’s waiver of
rights under this Agreement is knowing and voluntary as required under the Older
Workers Benefit Protection Act; (B) that Employee understands the terms of this
Agreement; (C) that Employee has been advised in writing by the Company to
consult with an attorney prior to executing this Agreement; (D) that the Company
has given Employee a period of up to forty-five (45) days within which to
consider this Agreement; (E) that, following Employee’s execution of this
Agreement Employee has seven (7) days in which to revoke Employee’s agreement to
this Agreement and that, if

 

5



--------------------------------------------------------------------------------

Employee chooses not to so revoke, the Agreement shall then become effective and
enforceable and the payment and extension of benefits listed above shall then be
made to Employee in accordance with the terms of this Agreement; and (F) nothing
in this Agreement shall be construed to prohibit Employee from filing a charge
or complaint, including a challenge to the validity of the waiver provision of
this Agreement, with the Equal Employment Opportunity Commission or
participating in any investigation conducted by the Equal Employment Opportunity
Commission. However, Employee has waived any right to monetary relief. To cancel
this Agreement, Employee understands that Employee must give a written
revocation to Erin Shackelford, Director of Human Resources at 1124 Columbia
Street, Suite 130, Seattle, Washington, 98104, either by hand delivery or
certified mail within the seven-day period. If Employee revokes the Agreement,
it will not become effective or enforceable and Employee will not be entitled to
any of the benefits set forth above.

 

9. Employee further specifically agrees that modifications to this Agreement,
whether material or immaterial, do not restart the running of the forty-five
(45) day period referenced in Paragraph 9.

 

10. Exhibit A, attached hereto and incorporated herein, contains the eligibility
criteria for inclusion in the employment termination and severance package
program, and Employee hereby acknowledges receipt of same. Exhibit B, entitled
Employer Disclosure Regarding Ages of Individuals Selected and Not Selected for
Severance Package, attached hereto and incorporated herein, describes the ages
and job titles of all persons selected for the layoff and eligible for the
severance package, and the ages and job titles of all persons in the relevant
job classification or department who will not be laid off and Employee hereby
acknowledges receipt of same. These attachments are provided to meet applicable
legal requirements for group layoffs.

 

11. EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOICE, AND THAT EMPLOYEE SIGNS THIS
AGREEMENT WITH THE INTENT OF RELEASING THE COMPANY AND ITS OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS FROM ANY AND ALL CLAIMS.

 

ACCEPTED AND AGREED TO:

 

/s/ Ronald Jay Berenson, M.D.

--------------------------------------------------------------------------------

 

/s/ Stewart Craig

--------------------------------------------------------------------------------

Ronald Jay Berenson, M.D.   Stewart Craig Chief Executive Officer & President  
  Xcyte Therapies, Inc.     Dated: May 17, 2005   Dated: May 17, 2005

 

6